Exhibit 99.1 United States Gasoline Fund, LP Monthly Account Statement For the Month Ended February 28, 2011 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ Unrealized Gain (Loss) on Market Value of Futures Dividend Income Interest Income ETF Transaction Fees Total Income (Loss) $ Expenses Investment Advisory Fee $ Brokerage Commissions NYMEX License Fee SEC & FINRA Registration Expense Non-interested Directors' Fees and Expenses Prepaid Insurance Expense Other Expenses Total Expenses Expense Waiver ) Net Expenses $ Net Gain (Loss) $ Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 2/1/11 $ Additions (700,000 Units) Net Gain (Loss) Net Asset Value End of Period $ Net Asset Value Per Unit (2,500,000 Units) $ To the Limited Partners of United States Gasoline Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended February 28, 2011 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States Gasoline Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
